Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the amendment filed on November 29, 2021, the following has occurred: claim(s) 1, 5-10, and 12-20 have been amended. Now, claim(s) 1 and 4-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-8, 10-11, 13, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al. (U.S. Patent Publication No. 10,033,739) in view of Roberts (U.S. Patent Pre-Grant Publication No. 2009/0150484) in view of Hyde et al. (U.S. Patent Pre-Grant Publication No. 2015/0120312) in further view of Pathak (U.S. Patent Pre-Grant Publication No. 2009/0066710).
As per independent claim 1, Ohta discloses an information processing device, comprising: a central processing unit (CPU) configured to: receive a request related to execution 
While Ohta teaches the device as described above, Ohta may not explicitly teach a memory configured to store attribute information for each of a plurality of devices.
Roberts teaches a device, comprising: a memory configured to store attribute information for each of a plurality of devices (See Paragraph [0009]: The server includes a memory configured to store metadata describing the medical devices, which the Examiner is interpreting the metadata to encompass attribute information.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the device of Ohta to include a memory configured to store attribute information for each of a plurality of devices as taught by Roberts. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ohta with Roberts with the motivation of improving medical device monitoring (See Background of Roberts in Paragraph [0005]).
While Ohta/Roberts teaches the device as described above, Ohta/Roberts may not explicitly teach the attribute information includes a manufacturer identifier of the second device and a language of a user associated with the second device; and transmit a response to the first device based on the received confirmation on the grant of the remote control, wherein the response includes the third information related to a validity period of the grant of the remote control.
Hyde teaches a device wherein the attribute information includes a manufacturer identifier of the second device (See Paragraph [0091]: The identification data signal may be indicative of one or more identifications associated with the patient medical support system, can be identified by a serial number, a part number, a model number, a manufacturer, a supplier, which the Examiner is interpreting the serial number and model number to encompass a manufacturer identifier.) and a language of a user associated with the second device (See 
While Ohta/Roberts/Hyde teaches the device as described above, Ohta/Roberts/Hyde may not explicitly teach the first information includes an authentication request for grant of remote control of the second device; receive, based on the control of the setting of authority, a confirmation on the grant of the remote control from one of the second device or the user associated with the second device; and transmit a response to the first device based on the received confirmation on the grant of the remote control, wherein the response includes second 
Pathak teaches a device for the first information includes an authentication request for grant of remote control of the second device (See Paragraph [0027]: Server node (server node is a data communication device that facilitates remote access of client nodes) authenticates users of client nodes, service requests for front panels initiated by client nodes and received via a network interface of server node, which the Examiner is interpreting the service request that is authenticated by the server node to encompass an authentication request for grant of remote control and the front panel to encompass the second device.); receive, based on the control of the setting of authority, a confirmation on the grant of the remote control from one of the second device or the user associated with the second device (See Paragraph [0029]: Server node also transmits to client node a list of printing nodes to which client node has access and server node may authenticate client node in addition to authenticating the user of the client node, which the Examiner is interpreting server node transmitting client node a list of printing nodes to which client node has access to encompass receive, based on the control of the setting of authority, a confirmation on the grant of the remote control from one of the second device as the Examiner is interpreting list of printing nodes the client node has access to encompass control of the setting of authority.); and transmit a response to the first device based on the received confirmation on the grant of the remote control (See Paragraph [0029]: Server node also transmits to client node a list of printing nodes to which client node has access and server node may authenticate client node in addition to authenticating the user of the client node, which the Examiner is interpreting to encompass the claimed portion.), wherein the response includes second information and third information (See Paragraph [0039]: Server node transmits to printing node a corresponding 
As per claim 4, Ohta/Roberts/Hyde/Pathak teaches the device of claim 1 as described above. Ohta may not explicitly teach wherein the attribute information of the second device 
Roberts teaches a device wherein the attribute information of the second device includes position information of one of the second device or the user associated with the second device, and the CPU is further configured to determine the second device based on the position information of one of the second device or the user associated with the second device (See Paragraph [0142]: The association module associates metadata with various medical devices, the metadata or operational characteristic corresponds to at least one attribute common to the medical devices which can be patient information, drug information, control information, user or caregiver information, or location information, which the Examiner is interpreting the association module that associates metadata to encompass the CPU configured to determine the second device based on the position information of one of the second device or the user associated with the second device.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the device of Ohta to include the attribute information of the second device includes position information of one of the second device or the user associated with the second device, and the CPU is further configured to determine the second device based on the position information of one of the second device or the user associated with the second device as taught by Roberts. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ohta with Roberts with the motivation of improving medical device monitoring (See Background of Roberts in Paragraph [0005]).
As per claim 5, Ohta/Roberts/Hyde/Pathak teaches the device of claim 1 as described above. Ohta may not explicitly teach wherein the attribute information includes fourth information corresponding to the user associated with the second device, the fourth information is related to medical practice, and the CPU is further configured to determine the second device based on the second information.
Roberts teaches a device wherein the attribute information includes fourth information corresponding to the user associated with the second device, the fourth information is related to medical practice, and the CPU is further configured to determine the second device based on the second information (See Paragraph [0142]: The association module associates metadata with various medical devices, the metadata or operational characteristic corresponds to at least one attribute common to the medical devices which can be patient information, user or caregiver information, drug information, control information, or location information.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the device of Ohta to include attribute information as taught by Roberts to be utilized in the specification of caregiver or user for the devices that are a part of the network. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ohta with Roberts with the motivation of improving medical device monitoring (See Background of Roberts in Paragraph [0005]).
As per claim 6, Ohta/Roberts/Hyde/Pathak teaches the device of claim 1 as described above. Ohta further teaches wherein the CPU is further configured to control the setting of authority for the second device or the user associated with the second device based on the attribute information associated with the first device (See col. 8, ll. 5-65, col. 9, ll. 45-67, and col. 10, ll.1-3: A process is described which is capable of identifying the user of the first device's 
As per claim 7, Ohta/Roberts/Hyde/Pathak teaches the device of claim 1 as described above. Ohta further teaches wherein the CPU is further configured to notify a control result of the setting of authority to the second device, and the second device executes the process corresponding to the request A process is described which is capable of identifying the user of the first device's authority, a second doctor using a second device can be authorized through the requesting unit to gain editing authority based on the approval of a patient to have authority authorization to determine what level of content access the user is capable of, which the Examiner is interpreting to encompass the claimed portion because the authorization unit is determining if a user is authorized.).
As per claim 8, Ohta/Roberts/Hyde/Pathak teaches the device of claims 1 and 7 as described above. Ohta further teaches wherein the CPU is further configured to notify, to the first device, fourth information related to a control result of the setting of the authority (See col. 12, ll. 7-49: A notification unit is described that is able to notify users of the devices that relays updates and changes to the information that were made after a request for a second opinion, which the Examiner is interpreting to encompass the claimed portion as the updates and changes encompass notifying the first device of a control result of the setting of the authority.).
As per independent claim 10, Ohta discloses an information processing device, comprising: a central processing unit (CPU) configured to: receive a request related to 
While Ohta teaches the device as described above, Ohta may not explicitly teach a memory configured to store attribute information for each of a plurality of devices.
Roberts teaches a device comprising: a memory configured to store attribute information for each of a plurality of devices (See Paragraph [0009]: The server includes a memory configured to store metadata describing the medical devices, which the Examiner is interpreting the metadata to encompass attribute information.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the device of Ohta to include a memory configured to store attribute information for each of a plurality of devices as taught by Roberts. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ohta with Roberts with the motivation of improving medical device monitoring (See Background of Roberts in Paragraph [0005]).
While Ohta/Roberts teaches the device as described above, Ohta/Roberts may not explicitly teach the attribute information includes a manufacturer identifier of the second device and a language of a user associated with the second device; and transmit a response to the first device based on the received confirmation on the grant of the remote control, wherein the response includes the third information related to a validity period of the grant of the remote control.
Hyde teaches a device wherein the attribute information includes a manufacturer identifier of the second device (See Paragraph [0091]: The identification data signal may be indicative of one or more identifications associated with the patient medical support system, can be identified by a serial number, a part number, a model number, a manufacturer, a supplier, which the Examiner is interpreting the serial number and model number to encompass a manufacturer identifier.) and a language of a user associated with the second device (See Paragraph [0092]: The identification signal can include information regarding or indicative of the identity of the users and can be communicated to the remote monitoring location, which the 
While Ohta/Roberts/Hyde teaches the device as described above, Ohta/Roberts/Hyde may not explicitly teach the first information includes an authentication request for grant of remote control of the second device; receive, based on the execution of the authentication, a confirmation on the grant of the remote control from one of the second device or the user associated with the second device; and transmit a response to the first device based on the received confirmation on the grant of the remote control, wherein the response includes second information and third information, the second information indicates a granted authority associated with the grant of the remote control.
Pathak teaches a device for the first information includes an authentication request for grant of remote control of the second device (See Paragraph [0027]: Server node (server node is a data communication device that facilitates remote access of client nodes) authenticates users of client nodes, service requests for front panels initiated by client nodes and received via a network interface of server node, which the Examiner is interpreting the service request that is authenticated by the server node to encompass an authentication request for grant of remote control and the front panel to encompass the second device.); receive, based on the execution of the authentication, a confirmation on the grant of the remote control from one of the second device or the user associated with the second device (See Paragraph [0029]: Server node also transmits to client node a list of printing nodes to which client node has access and server node may authenticate client node in addition to authenticating the user of the client node, which the Examiner is interpreting server node transmitting client node a list of printing nodes to which client node has access to encompass receive, based on the control of the setting of authority, a confirmation on the grant of the remote control from one of the second device as the Examiner is interpreting list of printing nodes the client node has access to encompass control of the setting of authority.); and transmit a response to the first device based on the received confirmation on the grant of the remote control (See Paragraph [0029]: Server node also transmits to client node a list of printing nodes to which client node has access and server node may authenticate client node in addition to authenticating the user of the client node, which the Examiner is interpreting to encompass the claimed portion.), wherein the response includes second information and third information (See Paragraph [0039]: Server node transmits to printing node a corresponding request and obtains in response PN-dependent front panel data, which the Examiner is interpreting PN-dependent front panel data to encompass the second information and third 
As per claim 11, Ohta/Roberts/Hyde/Pathak teaches the device of claim 10 as described above. Ohta further teaches wherein the CPU is further configured to notify, to the first device, a result of the authentication of the process (See col. 12, ll. 7-49: A notification unit is described that is able to notify users of the devices that relays updates and changes to the information that 
As per independent claim 13, Ohta discloses an information processing method, comprising: in an information processing device that includes a central processing unit (CPU): receiving, by the CPU, a request related to execution of a process associated with medical care from a first device of the plurality of devices, wherein the first device is directly or indirectly connected with the information processing device via a network (See col. 8, ll. 17-30: The access request reception unit receives the request for access to the clinical path (CP), the access request reception unit sends the authentication information	to the authentication processing unit, which the Examiner is interpreting authentication information to encompass first information associated with the request.); receiving, by the CPU, first information associated with the request from the first device (See col. 8, ll. 17-30: The access request reception unit receives the request for access to the clinical path (CP), the access request reception unit sends the authentication information to the authentication processing unit, which the Examiner is interpreting authentication information to encompass first information associated with the request.); determining, by the CPU, a second device of the plurality of devices as a control target having a setting of authority related to the execution of the process, wherein the second device is determined based on the first information and the attribute information of the second device, and the second device is different from the first device (See col. 9, ll. 45-67 and col. 10, ll. 1-3: A second doctor using a second device can be authorized through the requesting unit to gain editing authority based on the approval of a patient to have authority, which the Examiner is interpreting to authorizing a second device that is identified to a doctor to encompass an equivalent level of authority as a doctor to encompass the attribute information and the patient information to 
While Ohta teaches the above method, Ohta may not explicitly teach a memory configured to store attribute information for each of a plurality of devices.
Roberts teaches a method, comprising: a memory configured to store attribute information for each of a plurality of devices (See Paragraph [0009]: The server includes a memory configured to store metadata describing the medical devices, which the Examiner is interpreting the metadata to encompass attribute information.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Ohta to include a memory configured to store attribute information for each of a plurality of devices as taught by Roberts. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ohta with Roberts with the motivation of improving medical device monitoring (See Background of Roberts in Paragraph [0005]).
While Ohta/Roberts teaches the method as described above, Ohta/Roberts may not explicitly teach the attribute information includes a manufacturer identifier of the second device and a language of a user associated with the second device; and transmitting, by the CPU, a response to the first device based on the received confirmation on the grant of the remote control, wherein the response includes the third information related to a validity period of the grant of the remote control.
Hyde teaches a method wherein the attribute information includes a manufacturer identifier of the second device (See Paragraph [0091]: The identification data signal may be indicative of one or more identifications associated with the patient medical support system, can be identified by a serial number, a part number, a model number, a manufacturer, a supplier, which the Examiner is interpreting the serial number and model number to encompass a manufacturer identifier.) and a language of a user associated with the second device (See Paragraph [0092]: The identification signal can include information regarding or indicative of the identity of the users and can be communicated to the remote monitoring location, which the Examiner is interpreting information regarding the identity of the users to encompass a language of a user associated with the second device as a user’s language is a part of a user’s identity.); and transmitting, by the CPU, a response to the first device based on the received confirmation on the grant of the remote control, wherein the response includes the third information related to a validity period of the grant of the remote control (See Paragraph [0097]: The amount of usage of the usage data signal is indicative of an end of usage of the patient medical support system in the operational mode and the amount of usage during a certain time period, which the Examiner is interpreting to encompass the claimed portion when combined with Pathak as described below.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Ohta/Roberts to include the attribute information includes at least a manufacturer identifier of the second device and the third information as taught by Hyde. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ohta/Roberts with Hyde with the motivation of including communicating usage of a patient medical support medical system (See Summary of Hyde in Paragraph [0006]).
While Ohta/Roberts/Hyde teaches the method as described above, Ohta/Roberts/Hyde may not explicitly teach the first information includes an authentication request for grant of remote control of the second device; receiving, by the CPU, based on the control of the setting of authority, a confirmation on the grant of the remote control from one of the second device or the user associated with the second device; and transmitting, by the CPU, a response to the first device based on the received confirmation on the grant of the remote control, wherein the response includes second information and third information, the second information indicates a granted authority associated with the grant of the remote control.
Pathak teaches a method the first information includes an authentication request for grant of remote control of the second device (See Paragraph [0027]: Server node (server node is a data communication device that facilitates remote access of client nodes) authenticates users of client nodes, service requests for front panels initiated by client nodes and received via a network interface of server node, which the Examiner is interpreting the service request that is authenticated by the server node to encompass an authentication request for grant of remote control and the front panel to encompass the second device.); receiving, by the CPU, based on the control of the setting of authority, a confirmation on the grant of the remote control from one of the second device or the user associated with the second device (See Paragraph [0029]: Server node also transmits to client node a list of printing nodes to which client node has access and server node may authenticate client node in addition to authenticating the user of the client node, which the Examiner is interpreting server node transmitting client node a list of printing nodes to which client node has access to encompass receive, based on the control of the setting of authority, a confirmation on the grant of the remote control from one of the second device as the Examiner is interpreting list of printing nodes the client node has access to encompass control of 
As per independent claim 15, Ohta discloses an information processing method, comprising: in an information processing device that includes a central processing unit (CPU): receiving, by the CPU, a request related to authentication of a process associated with medical care from a first device of the plurality of devices, wherein the first device is directly or indirectly connected with the information processing device via a network (See col. 7, ll. 19-58: The request processing unit receives various requests from the various terminals and executes a process according to the request, which the Examiner is interpreting to encompass the claimed portion.); receiving, by the CPU, first information associated with the request from the first device (See col. 8, ll. 17-30: The access request reception unit receives the request for access to the clinical path (CP), the access request reception unit sends the authentication information to the authentication processing unit, which the Examiner is interpreting authentication information to encompass first information associated with the request.); determining, by the CPU, a second device of the plurality of devices as an authentication target corresponding to the request, wherein the second device is determined based on the first information and the attribute information  of  the second device,  and  the second  device is different from the first device (See col. 9, ll. 45-67 and col. 10, ll. 1-3: A second doctor using a second device can be authorized through the requesting unit to gain editing authority based on the approval of a patient to have authority, which the Examiner is interpreting to encompass the claimed  portion as an equivalent 
While Ohta teaches the above method, Ohta may not explicitly teach a memory configured to store attribute information for each of a plurality of devices.
Roberts teaches a method, comprising: a memory configured to store attribute information for each of a plurality of devices (See Paragraph [0009]: The server includes a memory configured to store metadata describing the medical devices, which the Examiner is interpreting the metadata to encompass attribute information.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Ohta to include a memory configured to store attribute information for each of a plurality of devices as taught by Roberts. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ohta with Roberts with the motivation of improving medical device monitoring (See Background of Roberts in Paragraph [0005]).
While Ohta/Roberts teaches the method as described above, Ohta/Roberts may not explicitly teach the attribute information includes at least a manufacturer identifier of the second device and a language of a user associated with the second device; and transmitting, by the CPU, a response to the first device based on the received confirmation on the grant of the remote 
Hyde teaches a method wherein the attribute information includes at least a manufacturer identifier of the second device (See Paragraph [0091]: The identification data signal may be indicative of one or more identifications associated with the patient medical support system, can be identified by a serial number, a part number, a model number, a manufacturer, a supplier, which the Examiner is interpreting the serial number and model number to encompass a manufacturer identifier.) and a language of a user associated with the second device (See Paragraph [0092]: The identification signal can include information regarding or indicative of the identity of the users and can be communicated to the remote monitoring location, which the Examiner is interpreting information regarding the identity of the users to encompass a language of a user associated with the second device as a user’s language is a part of a user’s identity.); and transmitting, by the CPU, a response to the first device based on the received confirmation on the grant of the remote control, wherein the response includes the third information related to a validity period of the grant of the remote control (See Paragraph [0097]: The amount of usage of the usage data signal is indicative of an end of usage of the patient medical support system in the operational mode and the amount of usage during a certain time period, which the Examiner is interpreting to encompass the claimed portion when combined with Pathak as described below.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Ohta/Roberts to include the attribute information includes at least a manufacturer identifier of the second device and the third information as taught by Hyde. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ohta/Roberts with Hyde with the motivation of 
While Ohta/Roberts/Hyde teaches the method as described above, Ohta/Roberts/Hyde may not explicitly teach the first information includes an authentication request for grant of remote control of the second device; receiving, based on the execution of authentication, a confirmation on the grant of the remote control from one of the second device or the user associated with the second device; and transmitting, by the CPU, a response to the first device based on the received confirmation on the grant of the remote control, wherein the response includes second information and third information, the second information indicates a granted authority associated with the grant of the remote control.
Pathak teaches a method for the first information includes an authentication request for grant of remote control of the second device (See Paragraph [0027]: Server node (server node is a data communication device that facilitates remote access of client nodes) authenticates users of client nodes, service requests for front panels initiated by client nodes and received via a network interface of server node, which the Examiner is interpreting the service request that is authenticated by the server node to encompass an authentication request for grant of remote control and the front panel to encompass the second device.); receiving, based on the execution of authentication, a confirmation on the grant of the remote control from one of the second device or the user associated with the second device (See Paragraph [0029]: Server node also transmits to client node a list of printing nodes to which client node has access and server node may authenticate client node in addition to authenticating the user of the client node, which the Examiner is interpreting server node transmitting client node a list of printing nodes to which client node has access to encompass receive, based on the control of the setting of authority, a 
As per independent claim 19, Ohta discloses a non-transitory computer-readable medium having stored thereon, computer-executable instructions which, when executed by a processor of an information processing device, cause the processor to execute operations, the operations comprising: receiving a request related to authentication of a process associated with medical care from a first device of a plurality of devices, wherein the first device is directly or indirectly connected with the information processing device via a network (See col. 5, ll. 8-19 and col. 10, ll. 4-17: The terminals can be connected over a network and the access request process is performed by the request information and the authentication information are transmitted to the second doctor terminal as request for access to the information.); receiving first information associated with the request from the first device (See col. 8, ll. 17-30: The access request reception unit receives the request for access to the clinical path (CP), the access request reception unit sends the authentication information to the authentication processing unit, which the Examiner is interpreting authentication information to encompass first information associated with the request.); determining a second device of the plurality of devices as an authentication target corresponding to the request, wherein the second device is determined based on the first information and attribute information associated with the second device, the second device is different from the first device (See col. 9, ll. 45-67 and col. 10, ll. 1-3: A second doctor using a second device can be authorized through the requesting unit to 
While Ohta teaches the above non-transitory computer-readable medium, Ohta may not explicitly the attribute information for each of the plurality of devices is stored in a memory of the information processing device.
Roberts teaches a non-transitory computer-readable medium, comprising: the attribute information for each of the plurality of devices is stored in a memory of the information processing device (See Paragraph [0009]: The server includes a memory configured to store metadata describing the medical devices, which the Examiner is interpreting the metadata to encompass attribute information.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the computer-readable medium of Ohta to include a memory configured to store attribute information for each of a plurality of devices as taught by Roberts. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ohta with Roberts with the motivation of improving medical device monitoring (See Background of Roberts in Paragraph [0005]).
While Ohta/Roberts teaches the computer-readable medium as described above, Ohta/Roberts may not explicitly teach the attribute information includes a manufacturer identifier of the second device and a language of a user associated with the second device; and transmitting a response to the first device based on the received confirmation on the grant of the 
Hyde teaches a non-transitory computer-readable medium wherein the attribute information includes at least a manufacturer identifier of the second device (See Paragraph [0091]: The identification data signal may be indicative of one or more identifications associated with the patient medical support system, can be identified by a serial number, a part number, a model number, a manufacturer, a supplier, which the Examiner is interpreting the serial number and model number to encompass  a manufacturer  identifier.) and a language of a user associated with the second device (See Paragraph [0092]: The identification signal can include information regarding or indicative of the identity of the users and can be communicated to the remote monitoring location, which the Examiner is interpreting information regarding the identity of the users to encompass a language of a user associated with the second device as a user’s language is a part of a user’s identity.); and transmitting a response to the first device based on the received confirmation on the grant of the remote control, wherein the response includes the third information related to a validity period of the grant of the remote control (See Paragraph [0097]: The amount of usage of the usage data signal is indicative of an end of usage of the patient medical support system in the operational mode and the amount of usage during a certain time period, which the Examiner is interpreting to encompass the claimed portion when combined with Pathak as described below.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the computer-readable medium of Ohta/Roberts to include the attribute information includes at least a manufacturer identifier of the second device and the third information as taught by Hyde. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify 
While Ohta/Roberts/Hyde teaches the computer-readable medium as described above, Ohta/Roberts/Hyde may not explicitly teach the first information includes an authentication request for grant of remote control of the second device; receiving, based on the execution of the authentication, a confirmation on the grant of the remote control from one of the second device or the user associated with the second device; and transmitting a response to the first device based on the received confirmation on the grant of the remote control, wherein the response includes second information and third information, the second information indicates a granted authority associated with the grant of the remote control.
Pathak teaches a computer-readable medium the first information includes an authentication request for grant of remote control of the second device (See Paragraph [0027]: Server node (server node is a data communication device that facilitates remote access of client nodes) authenticates users of client nodes, service requests for front panels initiated by client nodes and received via a network interface of server node, which the Examiner is interpreting the service request that is authenticated by the server node to encompass an authentication request for grant of remote control and the front panel to encompass the second device.); receiving, based on the execution of the authentication, a confirmation on the grant of the remote control from one of the second device or the user associated with the second device (See Paragraph [0029]: Server node also transmits to client node a list of printing nodes to which client node has access and server node may authenticate client node in addition to authenticating the user of the client node, which the Examiner is interpreting server node transmitting client node a list of printing nodes to which client node has access to encompass receive, based on the control of the .
Claims 9, 12, 14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al. (U.S. Patent Publication No. 10,033,739) in view of Hyde et al. (U.S. Patent Pre-Grant Publication No. 2015/0120312) in further view of Pathak (U.S. Patent Pre-Grant Publication No. 2009/0066710).
As per independent claim 9, Ohta discloses an information processing device, comprising: a central processing unit (CPU) configured to: transmit a request related to execution of a process associated with medical care to a first device of a plurality of devices, wherein the first device is directly or indirectly connected with the information processing device via a network (See col. 5, ll. 8-19 and col. 10, ll. 4-17: The terminals can be connected over a network and the access request process is performed by the request information and the authentication information are transmitted to the second doctor terminal as request for access to the information.); transmit first information associated with the request to the first device, wherein the first device determines a second device of the plurality of devices as a control target having a setting of authority related to the execution of the process, the second device is determined based on the first information and attribute information of the second device, the attribute information for each of the plurality of devices is stored in a memory of the first device, 
While Ohta teaches the device as described above, Ohta may not explicitly teach the attribute information includes at least a manufacturer identifier of the second device and a language of a user associated with the second device; and receive a response from the first device, wherein the response includes the third information related to a validity period of the grant of the remote control.
Hyde teaches a device wherein the attribute information includes at least a manufacturer identifier of the second device (See Paragraph [0091]: The identification data signal may be indicative of one or more identifications associated with the patient medical support system, can be identified by a serial number, a part number, a model number, a manufacturer, a supplier, which the Examiner is interpreting the serial number and model number to encompass a manufacturer identifier.) and a language of a user associated with the second device (See 
While Ohta/Hyde teaches the device as described above, Ohta/Hyde may not explicitly teach the first information includes an authentication request for grant of remote control of the 
Pathak teaches a device wherein the first information includes an authentication request for grant of remote control of the second device (See Paragraph [0027]: Server node (server node is a data communication device that facilitates remote access of client nodes) authenticates users of client nodes, service requests for front panels initiated by client nodes and received via a network interface of server node, which the Examiner is interpreting the service request that is authenticated by the server node to encompass an authentication request for grant of remote control and the front panel to encompass the second device.); and receive a response from the first device, wherein the response includes second information and third information (See Paragraph [0039]: Server node transmits to printing node a corresponding request and obtains in response PN-dependent front panel data, which the Examiner is interpreting PN-dependent front panel data to encompass the second information and third information.), the second information indicates a granted authority associated with the grant of the remote control (See Paragraph [0029]: Server node also transmits to client node a list of printing nodes to which client node has access and server node may authenticate client node in addition to authenticating the user of the client node, which the Examiner is interpreting server node transmitting client node a list of printing nodes to which client node has access to encompass receive, based on the control of the setting of authority, a confirmation on the grant of the remote control from one of the second device as the Examiner is interpreting list of printing nodes to encompass granted authority.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the device of Ohta/Roberts includes the first information includes an 
As per independent claim 12, Ohta discloses an information processing device, comprising: a central processing unit (CPU) configured to: transmit a request related to authentication of a process associated with medical care to a first device of a plurality of devices, wherein the first device is directly or indirectly connected with the information processing device via a network (See col. 7, ll. 19-58: The request processing unit receives various requests from the various terminals and executes a process according to the request which can include transmitting to another device or terminal, which the Examiner is interpreting to encompass the claimed portion.); transmit first information associated with the request to the first device, wherein the first device determines a second device of the plurality of devices as an authentication target corresponding to the request, the second device is determined based on the first information and attribute information of the second device, the attribute information for each of the plurality of devices is stored in a memory of the first device, the second device is different from the first device, and the first device executes the authentication of the process on the second device (See col. 9, ll. 45-67 and col. 10, ll. 1-3: A second doctor using a second device can be authorized through the requesting unit to gain editing authority based on the approval of a patient to have authority, which the Examiner is interpreting to encompass the 
While Ohta teaches the device as described above, Ohta may not explicitly teach the attribute information includes a manufacturer identifier of the second device and a language of a user associated with the second device; and receive a response from the first device, wherein the response includes the third information related to a validity period of the grant of the remote control.
Hyde teaches a device wherein the attribute information includes a manufacturer identifier of the second device (See Paragraph [0091]: The identification data signal may be indicative of one or more identifications associated with the patient medical support system, can be identified by a serial number, a part number, a model number, a manufacturer, a supplier, which the Examiner is interpreting the serial number and model number to encompass a manufacturer identifier.) and a language of a user associated with the second device (See Paragraph [0092]: The identification signal can include information regarding or indicative of the identity of the users and can be communicated to the remote monitoring location, which the Examiner is interpreting information regarding the identity of the users to encompass a language of a user associated with the second device as a user’s language is a part of a user’s identity.); and receive a response from the first device, wherein the response includes the third information related to a validity period of the grant of the remote control (See Paragraph [0097]: The amount of usage of the usage data signal is indicative of an end of usage of the patient medical support 
While Ohta/Hyde teaches the device as described above, Ohta/Hyde may not explicitly teach the first information includes an authentication request for grant of remote control of the second device; and receive a response from the first device wherein the response includes second information and third information, the second information indicates a granted authority associated with the grant of the remote control.
Pathak teaches a device the first information includes an authentication request for grant of remote control of the second device (See Paragraph [0027]: Server node (server node is a data communication device that facilitates remote access of client nodes) authenticates users of client nodes, service requests for front panels initiated by client nodes and received via a network interface of server node, which the Examiner is interpreting the service request that is authenticated by the server node to encompass an authentication request for grant of remote control and the front panel to encompass the second device.); and receive a response form the 
As per independent claim 14, Ohta discloses an information processing method, comprising: in an information processing device that includes a central processing unit (CPU): transmitting, by the CPU, a request related to execution of a process associated with medical care 
While Ohta teaches the method as described above, Ohta may not explicitly teach the attribute information includes at least a manufacturer identifier of the second device and a 
Hyde teaches a device wherein the attribute information includes a manufacturer identifier of the second device (See Paragraph [0091]: The identification data signal may be indicative of one or more identifications associated with the patient medical support system, can be identified by a serial number, a part number, a model number, a manufacturer, a supplier, which the Examiner is interpreting the serial number and model number to encompass a manufacturer identifier.) and a language of a user associated with the second device (See Paragraph [0092]: The identification signal can include information regarding or indicative of the identity of the users and can be communicated to the remote monitoring location, which the Examiner is interpreting information regarding the identity of the users to encompass a language of a user associated with the second device as a user’s language is a part of a user’s identity.); and receiving, by the CPU, from the first device wherein the response includes the third information related to a validity period of the grant of the remote control (See Paragraph [0097]: The amount of usage of the usage data signal is indicative of an end of usage of the patient medical support system in the operational mode and the amount of usage during a certain time period, which the Examiner is interpreting to encompass the claimed portion when combined with Pathak as described below.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Ohta to include the attribute information includes at least a manufacturer identifier of the second device and the third information as taught by Hyde. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ohta with Hyde with the motivation 
While Ohta/Hyde teaches the method as described above, Ohta/Hyde may not explicitly teach the first information includes an authentication request for grant of remote control of the second device; and receiving, by the CPU, from the first device, a response from the first device wherein the response includes second information and third information, the second information indicates a granted authority associated with the grant of the remote control.
Pathak teaches a method for  the first information includes an authentication request for grant of remote control of the second device (See Paragraph [0027]: Server node (server node is a data communication device that facilitates remote access of client nodes) authenticates users of client nodes, service requests for front panels initiated by client nodes and received via a network interface of server node, which the Examiner is interpreting the service request that is authenticated by the server node to encompass an authentication request for grant of remote control and the front panel to encompass the second device.); and receiving, by the CPU, from the first device, a response from the first device wherein the response includes second information and third information (See Paragraph [0039]: Server node transmits to printing node a corresponding request and obtains in response PN-dependent front panel data, which the Examiner is interpreting PN-dependent front panel data to encompass the second information and third information.), the second information indicates a granted authority associated with the grant of the remote control (See Paragraph [0029]: Server node also transmits to client node a list of printing nodes to which client node has access and server node may authenticate client node in addition to authenticating the user of the client node, which the Examiner is interpreting server node transmitting client node a list of printing nodes to which client node has access to 
As per independent claim 16, Ohta discloses an information processing method, comprising: in an information processing device that includes a central processing unit (CPU): transmitting, by the CPU, a request related to authentication of a process associated with medical care to a first device of a plurality of devices, wherein the first device is directly or indirectly connected with the information processing device via a network (See col. 5, ll. 8-19 and col. 10, ll. 4-17: The terminals can be connected over a network and the access request process is performed by the request information and the authentication information are transmitted to the second doctor terminal as request for access to the information.); transmitting, by the CPU, first information associated with the request to the first device, wherein the first device determines a second device of the plurality of devices as an authentication target corresponding to the request, the second device is determined based on the first information and the attribute information 
While Ohta teaches the method as described above, Ohta may not explicitly teach the attribute information includes a manufacturer identifier of the second device and a language of a user associated with the second device; and receiving, by the CPU, a response from the first device, wherein the response includes the third information related to a validity period of the grant of the remote control.
Hyde teaches a method for the attribute information includes a manufacturer identifier of the second device (See Paragraph [0091]: The identification data signal may be indicative of one or more identifications associated with the patient medical support system, can be identified by a serial number, a part number, a model number, a manufacturer, a supplier, which the Examiner is interpreting the serial number and model number to encompass a manufacturer identifier.) and a language of a user associated with the second device (See Paragraph [0092]: The identification 
While Ohta/Hyde teaches the method as described above, Ohta/Hyde may not explicitly teach the first information includes an authentication request for grant of remote control of the second device; and receiving, by the CPU, a response from the first device, wherein the response includes second information and third information, and the second information indicates a granted authority associated with the grant of the remote control.
Pathak teaches a method for the first information includes an authentication request for grant of remote control of the second device (See Paragraph [0027]: Server node (server node is a data communication device that facilitates remote access of client nodes) authenticates users of client nodes, service requests for front panels initiated by client nodes and received via a network interface of server node, which the Examiner is interpreting the service request that is authenticated by the server node to encompass an authentication request for grant of remote control and the front panel to encompass the second device.); and receiving, by the CPU, a response from the first device, wherein the response includes second information and third information (See Paragraph [0039]: Server node transmits to printing node a corresponding request and obtains in response PN-dependent front panel data, which the Examiner is interpreting PN-dependent front panel data to encompass the second information and third information.), and the second information indicates a granted authority associated with the grant of the remote control (See Paragraph [0029]: Server node also transmits to client node a list of printing nodes to which client node has access and server node may authenticate client node in addition to authenticating the user of the client node, which the Examiner is interpreting server node transmitting client node a list of printing nodes to which client node has access to encompass receive, based on the control of the setting of authority, a confirmation on the grant of the remote control from one of the second device as the Examiner is interpreting list of printing nodes to encompass granted authority.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Ohta/Hyde to include the first information includes an authentication request for grant of remote control of the second device; and receiving, by the CPU, a response from the first device, wherein the response includes second information and third information, and the second information indicates a 
As per independent claim 17, Ohta discloses a non-transitory computer-readable medium having stored thereon, computer-executable instructions which, when executed by a processor of an information processing device, cause the processor to execute operations, the operations comprising: receiving a request related to execution of a process associated with medical care from a first device of a plurality of devices, wherein the first device is directly or indirectly connected with the information processing device via a network (See col. 5, ll. 8-19 and col. 10, ll. 4-17: The terminals can be connected over a network and the access request process is performed by the request information and the authentication information are transmitted to the second doctor terminal as request for access to the information.); receiving first information associated with the request from the first device (See col. 8, ll. 17-30: The access request reception unit receives the request for access to the clinical path (CP), the access request reception unit sends the authentication information to the authentication processing unit, which the Examiner is interpreting authentication information to encompass first information associated with the request.); determining a second device of the plurality of devices as a control target having a setting of authority related to the execution of the process, wherein the second device is determined based on the first information and attribute information of the second device, the attribute information for each of the plurality of devices is stored in a memory of the information processing device, and the second device is different from the first device (See col. 9, ll. 45-67 
While Ohta teaches the computer-readable medium as described above, Ohta may not explicitly teach the attribute information includes at least a manufacturer identifier of the second device and a language of a user associated with the second device; and transmitting a response to the first device based on the received confirmation on the grant of the remote control, wherein the third information includes information related to a validity period of the grant of the remote control.
Hyde teaches a computer-readable medium for the attribute information includes at least a manufacturer identifier of the second device (See Paragraph [0091]: The identification data signal may be indicative of one or more identifications associated with the patient medical support system, can be identified by a serial number, a part number, a model number, a manufacturer, a supplier, which the Examiner is interpreting the serial number and model number to encompass a manufacturer identifier.) and a language of a user associated with the second device (See Paragraph [0092]: The identification signal can include information 
While Ohta/Hyde teaches the computer-readable medium as described above, Ohta/Hyde may not explicitly teach the first information includes an authentication request for grant of remote control of the second device; receiving, based on the control of the setting of authority, a confirmation on the grant of the remote control from one of the second device or the user 
Pathak teaches a computer-readable medium for the first information includes an authentication request for grant of remote control of the second device (See Paragraph [0027]: Server node (server node is a data communication device that facilitates remote access of client nodes) authenticates users of client nodes, service requests for front panels initiated by client nodes and received via a network interface of server node, which the Examiner is interpreting the service request that is authenticated by the server node to encompass an authentication request for grant of remote control and the front panel to encompass the second device.); receiving, based on the control of the setting of authority, a confirmation on the grant of the remote control from one of the second device or the user associated with the second device (See Paragraph [0029]: Server node also transmits to client node a list of printing nodes to which client node has access and server node may authenticate client node in addition to authenticating the user of the client node, which the Examiner is interpreting server node transmitting client node a list of printing nodes to which client node has access to encompass receive, based on the control of the setting of authority, a confirmation on the grant of the remote control from one of the second device as the Examiner is interpreting list of printing nodes the client node has access to encompass control of the setting of authority.); and transmitting a response to the first device based on the received confirmation on the grant of the remote control (See Paragraph [0029]: Server node also transmits to client node a list of printing nodes to which client node has access and server node may authenticate client node in addition to authenticating the user of the client 
As per independent claim 18, Ohta discloses a non-transitory computer-readable medium having stored thereon, computer-executable instructions which, when executed by a processor of an information processing device, cause the processor to execute operations, the operations comprising: transmitting a request related to execution of a process associated with medical care to a first device of a plurality of devices, wherein the first device is directly or indirectly connected with the information processing device via a network (See col. 7, ll. 19-58: The request processing unit receives various requests from the various terminals and executes a process according to the request, which the Examiner is interpreting to encompass the claimed portion.); transmitting first information associated with the request to the first device, wherein the first device determines a second device of the plurality of devices as a control target having a setting of authority related to the execution of the process, the second device is determined based on the first information and attribute information of the second device, the attribute information for each of the plurality of devices is stored in a memory of the first device, the second device is different from the first device (See col. 9, ll. 45-67 and col. 10, ll. 1-3: A second doctor using a second device can be authorized through the requesting unit to gain editing authority based on the approval of a patient to have authority, which the Examiner is interpreting to authorizing a second device that is identified to a doctor to encompass an equivalent level of authority as a doctor to encompass the attribute information and the patient information to encompass the first information.), and the first device controls the setting of authority related to the execution of the process for one of the second device or the user associated with the second device (See col. 9, ll. 60-66: The authorization unit transmits authentication information of the SO attending doctor 
While Ohta teaches the computer-readable medium as described above, Ohta may not explicitly teach the attribute information includes a manufacturer identifier of the second device and a language of a user associated with the second device; and receiving, a response from the first device, wherein the third information includes information related to a validity period of the grant of the remote control.
Hyde teaches a computer-readable medium for the attribute information includes a manufacturer identifier of the second device (See Paragraph [0091]: The identification data signal may be indicative of one or more identifications associated with the patient medical support system, can be identified by a serial number, a part number, a model number, a manufacturer, a supplier, which the Examiner is interpreting the serial number and model number to encompass a manufacturer identifier.) and a language of a user associated with the second device (See Paragraph [0092]: The identification signal can include information regarding or indicative of the identity of the users and can be communicated to the remote monitoring location, which the Examiner is interpreting information regarding the identity of the users to encompass a language of a user associated with the second device as a user’s language is a part of a user’s identity.); and receiving, a response from the first device, wherein the third information includes information related to a validity period of the grant of the remote control 
While Ohta/Hyde teaches the computer-readable medium as described above, Ohta/Hyde may not explicitly teach the first information includes an authentication request for grant of remote control of the second device; receiving, a response from the first device, wherein the response includes second information and third information, and the second information indicates a granted authority associated with the grant of the remote control.
Pathak teaches a computer-readable medium for the first information includes an authentication request for grant of remote control of the second device (See Paragraph [0027]: Server node (server node is a data communication device that facilitates remote access of client nodes) authenticates users of client nodes, service requests for front panels initiated by client nodes and received via a network interface of server node, which the Examiner is interpreting the service request that is authenticated by the server node to encompass an authentication request 
As per independent claim 20, Ohta discloses a non-transitory computer-readable medium having stored thereon, computer-executable instructions which, when executed by a processor of an information processing device, cause the processor to execute operations, the operations comprising: transmitting a request related to authentication of a process associated with medical care to a first device of a plurality of devices, wherein the first device is directly or indirectly connected with the information processing device via a network (See col. 5, ll. 8-19 and col. 10, ll. 4-17: The terminals can be connected over a network and the access request process is performed by the request information and the authentication information are transmitted to the second doctor terminal as request for access to the information.); transmitting first information associated with the request to the first device, wherein the first device determines a second device of the plurality of devices as an authentication target corresponding to the request, the second device is determined based on the first information and attribute information associated with the second device, the attribute information for each of the plurality of devices is stored in a memory of the first device, the second device is different from the first device (See col. 9, ll. 45- 67 and col. 10, ll. 1-3: A second doctor using a second device can be authorized through the requesting unit to gain editing authority based on the approval of a patient to have authority, which the Examiner is interpreting to encompass the claimed portion as an equivalent level of authority as a doctor to encompass the attribute information and the patient information to encompass the first information.), and the first device executes the authentication of the process on the second device (See col. 9, ll. 60-66: The authorization unit transmits authentication information of the SO attending doctor and request information of the SO request to the SO 
While Ohta teaches the computer-readable medium as described above, Ohta may not explicitly teach the attribute information includes a manufacturer identifier of the second device and a language of a user associated with the second device; and receiving a response from the first device, wherein the third information includes information related to a validity period of the grant of the remote control.
Hyde teaches a computer-readable medium for the attribute information includes a manufacturer identifier of the second device (See Paragraph [0091]: The identification data signal may be indicative of one or more identifications associated with the patient medical support system, can be identified by a serial number, a part number, a model number, a manufacturer, a supplier, which the Examiner is interpreting the serial number and model number to encompass a manufacturer identifier.) and a language of a user associated with the second device (See Paragraph [0092]: The identification signal can include information regarding or indicative of the identity of the users and can be communicated to the remote monitoring location, which the Examiner is interpreting information regarding the identity of the users to encompass a language of a user associated with the second device as a user’s language is a part of a user’s identity.); and receiving a response from the first device, wherein the third information includes information related to a validity period of the grant of the remote control (See Paragraph [0097]: The amount of usage of the usage data signal is indicative of an end of 
While Ohta/Hyde teaches the computer-readable medium as described above, Ohta/Hyde may not explicitly teach the first information includes an authentication request for grant of remote control of the second device; and receiving a response from the first device, wherein the response includes second information and third information, and the second information includes a granted authority associated with the grant of the remote control.
Pathak teaches a computer-readable medium for the first information includes an authentication request for grant of remote control of the second device (See Paragraph [0027]: Server node (server node is a data communication device that facilitates remote access of client nodes) authenticates users of client nodes, service requests for front panels initiated by client nodes and received via a network interface of server node, which the Examiner is interpreting the service request that is authenticated by the server node to encompass an authentication request for grant of remote control and the front panel to encompass the second device.); and receiving a .

Response to Arguments
In the Remarks filed on November 29, 2021, the Applicant argues that the newly amended and/or added claims overcome the 35 U.S.C. 103 rejection(s). The Examiner disagrees that the newly added and amended claims overcome the 35 U.S.C. 103 rejection(s).
The Applicant argues that (1) the combination of Ohta, Roberts, and Hyde does not teach the newly presented features of “the first information includes an authentication request for grant of remote control of the second device ... the attribute information includes ... a language of a user associated with the second device ... receive, based on the control of the setting of authority, a confirmation on the grant of the remote control from one of the second device or the user associated with the second device ... the response includes second information and third information ... the second information indicates a granted authority associated with the grant of the remote control ... the third information includes information related to a validity period of the grant of the remote control," as recited in amended independent claim 1”.
In response to argument (1), the Examiner agrees with the Applicant that the newly amended claims would overcome the previous 35 U.S.C. 103 rejection(s), however the Examiner has supplemented the rejection combination of Ohta, Roberts, and Hyde with Pathak (U.S. Patent Pre-Grant Publication No. 2009/0066710) as rejected above. Pathak is relied upon to address the newly amended claim portions of “the first information includes an authentication request for grant of remote control of the second device ... the attribute information includes ... a language of a user associated with the second device ... receive, based on the control of the setting of authority, a confirmation on the grant of the remote control from one of the second device or the user associated with the second device ... the response includes second information and third information ... the second information indicates a granted authority associated with the grant of 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Naidoo et al. (U.S. Patent Publication No. 7,835,926), describes an integrated home health system that has a first provider station for providing telemedicine to communicate with a patient station, a second provider station for providing caregiver services, and a third provider station for providing emergency response services, Boucher et al. (U.S. Patent Pre-Grant Publication No. 2018/0353073), describes systems, tools, and methods for acquiring diagnostic information, transmitting information to a remote location, assessing information, and transmitting results, and Whitchurch ("Design and Development of a Remote Point-of-Care Patient Monitoring System"), describes a system to implement remote patient monitoring where patients can be monitored remotely by a healthcare facility.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571)270-3690. The examiner can normally be reached Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.S.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626